Citation Nr: 0915166	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for retroperitoneal 
fibrosis with bilateral ureteral obstruction and chronic 
renal insufficiency, status post stent placement.  

3.  Entitlement to service connection for chronic lymphedema 
of both lower extremities, claimed as elephantiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

In March 2005 the Veteran testified during an RO hearing in 
Decatur, Georgia.  The transcript of that hearing is of 
record.  

The issue of entitlement to service connection for chronic 
lymphedema is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The Veteran's current hypertension disorder was not 
present in service or within one year of discharge and has 
not been linked by competent medical evidence to service.  

2.  The Veteran's current retroperitoneal fibrosis with 
bilateral ureteral obstruction and chronic renal 
insufficiency did not manifest in service, or for many years 
thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  A chronic hypertension disability was not incurred during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Retroperitoneal fibrosis with bilateral ureteral 
obstruction and chronic renal insufficiency was not incurred 
during active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  Although not otherwise established as 
incurred in or aggravated by service, for veterans exposed 
during service to certain herbicide agents (including Agent 
Orange), service connection may be granted for one of the 
diseases listed at 38 C.F.R. § 3.309(e).  Service connection 
may also be granted for any disease listed at 38 C.F.R. § 
3.309(e), even though there is no record of such disease 
during service, provided that the provisions of 38 C.F.R. § 
3.307(d) are met.  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension); and calculi of the kidney, bladder, 
or gallbladder; may be presumed to have been incurred in 
service if they become manifest to a degree of ten percent or 
more within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Hypertension

The Veteran seeks service connection for hypertension stating 
that he developed high blood pressure while serving in the 
military.  

Service treatment records (STRs) do not contain any 
complaints of, treatment for, or a diagnosis of hypertension.  
A February 1959 enlistment examination report indicates the 
Veteran's blood pressure was 110/70.  Reenlistment 
examinations dated in November 1962, October 1968, and April 
1974, revealed the following blood pressure readings:  
118/78, 130/78, and 132/86.  A reenlistment examination dated 
in July 1972 revealed his sitting blood pressure as 110/62, 
152/82 after exercise, and 130/84 while standing.  During a 
transfer examination dated in October 1976 the Veteran's 
blood pressure was 108/86.

Private medical records from Dr. Bassey dated in May 2004 
noted his blood pressure as 140/70.  The physician stated 
that his blood pressure remains stable.  Diagnosis was 
systemic arterial hypertension, controlled.  No opinion as to 
etiology was provided.  

Hypertension is defined as high arterial blood pressure.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  
Hypertension may have no known cause (essential or idiopathic 
hypertension) or be associated with other primary diseases 
(secondary hypertension).  Id.  Various criteria for its 
threshold have been suggested, ranging from 140 mm. Hg 
systolic and 90 mm. Hg diastolic to as high as 200 mm. Hg 
systolic and 110 mm. Hg diastolic.  Id.  In that regard, the 
Board notes that there are three notes to Diagnostic Code 
7101, which set forth the criteria for the evaluation of 
service-connected hypertensive vascular disease and in the 
first note it is stated that "[f]or purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2008).  Hypertension is not a condition 
listed at 38 C.F.R. § 3.309(e).

The evidence does not show that current hypertension is 
related to service many years earlier.  While the Veteran 
reported that he was diagnosed as having hypertension in 
service, no in-service examinations or other STRs noted 
hypertension.  The Veteran's lay opinions of etiology and 
incurrence are not entitled to any probative value as he is 
not shown to be competent to diagnose medical conditions and 
provide etiological opinions.  Accordingly, the preponderance 
of the evidence is against service connection for 
hypertension.  There is no medical evidence showing that the 
Veteran's current hypertension is related to, was incurred 
in, or manifest to a degree of 10 percent within one year  
following the Veteran's military service.

In that regard, the Board also notes the nearly 27 year lapse 
from the time of the Veteran's separation from service, 
finding no hypertension upon examination, until the May 2004 
diagnosis.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between a current hypertension disorder and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  Accordingly, 
service connection for hypertension on a direct basis, and 
under the presumptive provisions of 38 C.F.R. § 3.309(a) and 
(e) must be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
did not have hypertension in-service, and was not diagnosed 
with hypertension until many years after separation, as well 
as the absence of competent medical evidence of a possible 
nexus between service and the claimed disorder, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2008).  Accordingly, the Board finds no basis for a 
VA examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

III.  Retroperitoneal fibrosis with bilateral ureteral 
obstruction and chronic renal insufficiency

The Veteran also seeks service connection for retroperitoneal 
fibrosis with bilateral ureteral obstruction and chronic 
renal insufficiency claimed as secondary to herbicide 
exposure.

Although retroperitoneal fibrosis is not listed as one of the 
presumptive diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e), a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994).  
The Board will thus consider whether service connection under 
the provisions of 38 C.F.R. § 3.303 is warranted.  

STRs show no evidence of treatment for or diagnoses of 
retroperitoneal fibrosis, bilateral ureteral obstruction, or 
chronic renal insufficiency.  The Veteran was diagnosed with 
a urinary infection in October 1968.  He was treated with 
tetracycline tablets.  

Private medical records dating from June 1986 to July 2003 
show the Veteran diagnosed with hydronephrosis.  No opinion 
as to etiology was provided.  He underwent laparoscopy with 
stents that had to be changed on a regular basis.  

A private medical report from Dr. Bassey dated in May 2004 
showed that the Veteran reported no specific complaints.  
Final diagnoses were obstructive nephropathy, 
nephrolithiasis, retroperitoneal fibrosis, and chronic renal 
insufficiency secondary to obstructive nephropathy.  

The evidence does not show that retroperitoneal fibrosis with 
bilateral ureteral obstruction and chronic renal 
insufficiency is related to service many years earlier.  The 
Veteran stated that "no one seems to know where the 
retroperitnel [sic] came from.  I believe it was a result of 
exposure to Agent Orange."  The Veteran's lay opinions of 
etiology and incurrence are not entitled to any probative 
value as he is not shown to be competent to diagnose medical 
conditions and provide etiological opinions.  Accordingly, 
the preponderance of the evidence is against service 
connection for retroperitoneal fibrosis with bilateral 
ureteral obstruction and chronic renal insufficiency.  There 
is no medical evidence showing that the Veteran's current 
retroperitoneal fibrosis with bilateral ureteral obstruction 
and chronic renal insufficiency is related to the Veteran's 
military service.  38 C.F.R. § 3.303.  Service connection for 
retroperitoneal fibrosis with bilateral ureteral obstruction 
and chronic renal insufficiency as secondary to Agent Orange 
is also not warranted since these disorders are not listed in 
the regulations.  See 38 C.F.R. § 3.309(e).  

In that regard, the Board also notes the nine year lapse from 
the time of the Veteran's separation from service, finding no 
retroperitoneal fibrosis with bilateral ureteral obstruction 
and chronic renal insufficiency upon examination, until the 
June 1986 diagnosis.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between a current hypertension disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim).  Accordingly, 
service connection for retroperitoneal fibrosis with 
bilateral ureteral obstruction and chronic renal 
insufficiency on a direct basis, and under the presumptive 
provisions of 38 C.F.R. § 3.309(a) must be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
did not have retroperitoneal fibrosis with bilateral ureteral 
obstruction and chronic renal insufficiency at separation, 
and was not diagnosed with retroperitoneal fibrosis with 
bilateral ureteral obstruction and chronic renal 
insufficiency until nine years after separation, as well as 
the absence of competent medical evidence of a possible nexus 
between service and the claimed disorder, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2008).  Accordingly, the Board finds no basis for a 
VA examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

A letter from the RO dated in March 2004 apprised the Veteran 
of the information and evidence necessary to establish his 
claims for service connection.  He was also advised of the 
evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates in a letter dated in 
March 2006.  Dingess/Hartman, 19 Vet. App. 473.  Although the 
March 2006 letter was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have private treatment 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for hypertension is denied.  

Service connection for retroperitoneal fibrosis with 
bilateral ureteral obstruction and chronic renal 
insufficiency, status post stent placement is denied.  


REMAND

The Veteran also seeks service connection for lymphedema of 
both lower extremities which he reports began in service.

STRs show that the Veteran was treated for left ankle edema 
in July 1972.  No cardiac symptoms were noted.  A July 1972 
examination noted the left ankle edema as "not considered 
disabling."  

Private medical records show that the Veteran currently has 
lymphedema of both lower extremities.  No opinion as to 
etiology was provided.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  In light of the information above, the Veteran 
should be accorded a VA examination for an opinion as to 
whether any current lymphedema condition was incurred in 
service.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for 
lymphedema of the lower extremities.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must note in his report 
that the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
set forth the appropriate diagnosis and 
opine as to whether any diagnosed 
condition is less likely than not (less 
than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) related to his 
active service.  In that regard, the 
examiner's attention is directed to the 
STRs which show that edema of the left 
ankle was noted in July 1972.  A 
complete rationale for all opinions 
proffered must be set forth in the 
report provided.

2.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


